An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-798
                       NORTH CAROLINA COURT OF APPEALS

                                Filed:      6 May 2014


BOBBY D. NORRIS, Employee,
     Plaintiff-Appellee,

      v.                                       N.C. Industrial Commission
                                               I.C. No. 562529
WAL-MART ASSOCIATES, INC.,
Employer, and AMERICAN HOME
ASSURANCE, Carrier (CLAIMS
MANAGEMENT, INC., Third-Party
Administrator),
     Defendant-Appellants.


      Appeal by defendants from an amended opinion and award of

the North Carolina Industrial Commission filed 6 March 2013.

Heard in the Court of Appeals 9 December 2013.


      Brent Adams & Associates,                by     Sheila    W.   Chavis,     for
      plaintiff-appellee.

      Hedrick Gardner Kincheloe & Garofalo, LLP, by Tracie H.
      Brisson and M. Duane Jones, for defendant-appellants.


      McCULLOUGH, Judge.


      Wal-Mart     Associates,       Inc.     and    American    Home    Assurance

(Claims Management, Inc.) (together “defendants”) appeal from an

amended    opinion     and   award    of    the     North   Carolina    Industrial
                                            -2-
Commission        (the    “Commission”)       in    favor     of    Bobby      D.    Norris

(“plaintiff”).           For the following reasons, we affirm.

                                     I. Background

      On 29 May 2005, plaintiff sustained a compensable lower

back injury while moving merchandise at work.                           Upon submission

of   plaintiff’s         worker’s    compensation        claim     in    October      2005,

defendants accepted plaintiff’s claim and began paying temporary

total disability compensation and providing medical treatment.

In   the    years        that   followed,         plaintiff      consulted      numerous

doctors, received various treatments and medications to manage

pain, and underwent several surgical procedures.

      In 2008, plaintiff unsuccessfully attempted to return to

work as a people greeter on two separate occasions.                            Following

the second attempt to return to work on 2 August 2008, a dispute

arose      when     defendants        refused       to      reinstate         plaintiff’s

disability     compensation         upon    notification        that    the    return    to

work had failed.

      Thereafter, plaintiff filed a Form 33 requesting his claim

be assigned for hearing.             In the filing, plaintiff asserted that

he   is    unable    to     work    and    defendants     had      refused     to    resume

temporary total disability and refuse to authorize treatment.

In      defendants’         Form     33R     response,          defendants          claimed
                                         -3-
“[p]laintiff    has    reached    maximum       medical     improvement         and     was

provided   light     duty   restrictions        which      were       accommodated       by

[d]efendants.         Plaintiff    has     unjustifiably             refused    suitable

employment     and   is   therefore    not      entitled        to    temporary      total

disability benefits.”        Plaintiff’s Form 33 and defendants’ Form

33R were received by the Commission on 17 November 2010.

      The matter came on for hearing in Raleigh before Deputy

Commissioner     Chrystal    Redding       Stanback        on    27    January       2011.

Following the hearing, the record was held open until 20 January

2012 to allow for depositions of plaintiff’s physicians.                             On 10

July 2012, an opinion and award by the deputy commissioner was

filed reinstating total disability compensation for plaintiff as

of 4 August 2008, ordering defendants to authorize and pay for

certain past medical treatment and reasonably necessary future

medical treatment, and sanctioning defendants by awarding fees

and   costs.     Defendants       filed    notice     of    appeal       to    the     Full

Commission on 24 July 2012.

      Without    reopening       the      evidence,        the       Full     Commission

considered     defendants’    appeal       on    3   December         2012.       On    13

February 2013, an opinion and award for the Full Commission and

a dissenting opinion were filed.
                                                 -4-
       Following a motion by defendants to amend the opinion and

award    to     correctly          reflect    the       parties     in    the     caption,        an

amended       opinion        and    award    for        the    Full      Commission         and     a

dissenting opinion were filed 6 March 2013.                           In the Commission’s

6 March 2013 opinion and award, the Commission affirmed, with

modifications, the opinion and award by the deputy commissioner.

Specifically,          the    Commission’s          opinion       and     award     reinstated

total disability compensation for plaintiff as of 4 August 2008

and required that it continue until plaintiff returned to work

or    further    order       by     the   Commission.           The      opinion      and    award

further ordered defendants to pay for past medical treatment and

additional reasonably necessary medical treatment.                                 Lastly, the

opinion and award required defendants to pay fees and costs as a

sanction        for      “their           willful,        stubborn,         and       litigious

behavior[.]”

       Defendants appealed to this Court on 20 March 2013.

                                      II. Discussion

                                    Standard of Review

       Review     of    an     opinion       and       award   of     the   Commission            “is

limited to consideration of whether competent evidence supports

the    Commission’s          findings       of    fact    and     whether       the    findings

support the Commission’s conclusions of law.                                This ‘[C]ourt’s
                                                -5-
duty     goes       no   further    than    to        determine   whether    the    record

contains        any      evidence    tending           to    support   the    finding.’”

Richardson v. Maxim Healthcare/Allegis Grp., 362 N.C. 657, 660,

669 S.E.2d 582, 584 (2008) (citation omitted) (quoting Anderson

v. Lincoln Constr. Co., 265 N.C. 431, 434, 144 S.E.2d 272, 274

(1965)).        “The Commission is the sole judge of the credibility

of the witnesses and the weight to be given their testimony.”

Anderson, 265 N.C. at 433-34, 144 S.E.2d at 274.

                          Ongoing Disability Compensation

         On appeal, defendants first argue the Commission erred in

awarding        ongoing      disability          compensation      because     plaintiff

failed to prove he is disabled.

         In   the    North    Carolina     Workers’         Compensation     Act,   “[t]he

term ‘disability’ means incapacity because of injury to earn the

wages which the employee was receiving at the time of injury in

the same or any other employment.”                          N.C. Gen. Stat. § 97-2(9)

(2013).       Thus, “‘disability refers not to physical infirmity but

to   a    diminished         capacity      to    earn       money.’”    McLaughlin      v.

Staffing Solutions, 206 N.C. App. 137, 148, 696 S.E.2d 839, 847

(2010) (quoting Peoples v. Cone Mills Corp., 316 N.C. 426, 434–

35, 342 S.E.2d 798, 804 (1986) (citation and quotation marks
                               -6-
omitted)).   As this Court explained in Russell v. Lowes Prod.

Distrib., 108 N.C. App. 762, 425 S.E.2d 454 (1993),

          [t]he burden is on the employee to show that
          he is unable to earn the same wages he had
          earned before the injury, either in the same
          employment or in other employment.        The
          employee may meet this burden in one of four
          ways:      (1) the production of medical
          evidence that he is physically or mentally,
          as a consequence of the work related injury,
          incapable of work in any employment; (2) the
          production of evidence that he is capable of
          some work, but that he has, after a
          reasonable    effort   on   his  part,   been
          unsuccessful    in   his  effort  to   obtain
          employment; (3) the production of evidence
          that he is capable of some work but that it
          would be futile because of preexisting
          conditions, i.e., age, inexperience, lack of
          education, to seek other employment; or (4)
          the production of evidence that he has
          obtained other employment at a wage less
          than that earned prior to the injury.

Id. at 765, 425 S.E.2d at 457 (citations omitted).

    In this case, the Commission cited the Russell standard and

stated the following in conclusion of law number 6:

          The medical evidence offered by Plaintiff
          from his treating physicians meets the
          burden of proof for continuing disability
          under Russell . . . .        In this case,
          Plaintiff has met his burden under Russell
          in   that   Plaintiff   has   unsuccessfully
          attempted to return to work with Defendant-
          Employer on two occasions, is still employed
          [by] Defendant-Employer, but has not been
          provided   with   suitable   employment   by
          Defendant-Employer,    regularly    searches
          newspaper ads looking for possible work
          within his physical capabilities, and has
                                           -7-
            presented sufficient evidence to determine
            that Plaintiff is disabled due to his injury
            by accident.

    Now      on     appeal,        defendants       contend       this    conclusion

corresponds solely to the second prong in Russell and argue that

neither    the    findings    of    fact,    nor    the    evidence,      supports     a

conclusion       that   plaintiff     has    been    unable       to   find    suitable

employment after a reasonable effort.                Defendants argue the only

finding of fact concerning plaintiff’s search for employment is

finding of fact number 48, which provides “[p]laintiff testified

that he regularly searches newspaper ads looking for possible

work but is unable to find any work that he can do within his

physical   abilities.”        Yet,        defendants      claim    finding     of   fact

number 48 is not an adequate finding of fact because it merely

summarizes plaintiff’s testimony and, in the alternative, does

not support a conclusion that plaintiff has satisfied his burden

of proving disability under the second prong in Russell.                              In

support of their alternative argument, defendants cites Salomon

v. Oaks Of Carolina, _ N.C. App. _, 718 S.E.2d 204 (2011), for

the proposition that testimony that a plaintiff attempted to

locate    other     employment      was     insufficient      standing        alone   to

support a finding of a reasonable job search effort.
                                           -8-
    Upon     review,        we    disagree     with   defendants        arguments    and

affirm the Commission’s opinion and award.

    First, we hold finding of fact 48 to be a proper finding of

fact.     As both parties acknowledge, “findings of fact must be

more than a mere summarization or recitation of the evidence and

the Commission must resolve the conflicting testimony.”                          Lane v.

Am. Nat’l Can Co., 181 N.C. App. 527, 531, 640 S.E.2d 732, 735

(2007).      Recitations          of     testimony    are   not     proper   findings

“because they do not reflect a conscious choice between the

conflicting versions of the incident in question which emerged

from all the evidence presented.”                     Winders v. Edgecombe Cty.

Home Health Care, 187 N.C. App. 668, 673, 653 S.E.2d 575, 579

(2007) (quotation marks omitted).                In the present case, however,

there is no evidence contradicting plaintiff’s testimony that he

searched    newspaper       ads    for    employment.        Although      the    better

practice    would      be    to    omit    the   opening     phrase      “[p]laintiff

testified[,]” in this case, it is evident from the opinion and

award     that   the    Commission          found     the   testimony      concerning

plaintiff’s      job   search       to    be   credible     since    the   Commission

reiterated the finding in conclusion of law number 6, stating

“[plaintiff]      regularly         searches     newspaper        ads    looking     for

possible work within his physical capabilities.”
                                              -9-
       Second, we find this case distinguishable from Salomon.                                 In

Salomon, the plaintiff was terminated for reasons unrelated to

her compensable injury and, therefore, the Commission determined

the plaintiff had constructively refused suitable employment.                                  _

N.C. App. at _, 718 S.E.2d at 208.                       Nevertheless, the Commission

determined         the     plaintiff       was      entitled       to      temporary        total

disability benefits based on its findings that the plaintiff

“attempted to find other employment” and “made a reasonable job

search in an effort to find possible suitable employment but has

been unsuccessful in her efforts.”                       Id. at _, 718 S.E.2d at 209.

Upon   appeal         of   the     opinion    and    award,     this       Court      held    the

Commission’s “conclusory findings [were] insufficient to support

the    Commission's              conclusion        that      [the]      [p]laintiff           has

established        her       disability       by    showing     her        job     search     was

‘reasonable’ but unsuccessful.”                    Id.

       In    the      present      case,     the    Commission’s        finding        of    fact

number      48   is    not     a   conclusory       statement,       but      an    account    of

plaintiff’s           search       efforts.          Moreover,          the        Commission’s

conclusion that plaintiff met his burden of proof for continuing

disability was not based solely on finding of fact number 48.

In addition to finding of fact 48, the Commission made findings

indicating       that      plaintiff       was     limited    in     the      work    he    could
                                            -10-
perform, unsuccessfully attempted to return to work at Wal-Mart

in the people greeter position on two separate occasions, and

remains    employed        by    Wal-Mart        even    though          he     has      not     been

provided     suitable       employment.                 It     is        evident         from     the

Commission’s       conclusion        of    law     number           6    that       it     was    the

combination of these findings and finding of fact number 48 that

convinced    the     Commission          plaintiff       was        entitled          to    ongoing

disability under the second prong of Russell.

      Upon review, we agree the combination of the Commission’s

findings, which are amply supported by the evidence, support the

conclusion that plaintiff is entitled to continuing disability.

                            Attorney’s Fees and Costs

      On appeal, defendants also argue the Commission erred in

awarding attorney’s fees pursuant to N.C. Gen. Stat. § 97-88.1,

which provides “[i]f the [Commission] shall determine that any

hearing     has     been    brought,        prosecuted,             or    defended          without

reasonable        ground,       it   may       assess        the    whole       cost       of    the

proceedings including reasonable fees for defendant's attorney

or   plaintiff's      attorney          upon    the     party       who       has     brought      or

defended     them.”              N.C.      Gen.       Stat.         §      97-88.1          (2013).

Specifically, defendants contend their defense of plaintiff’s

claim was reasonable.
                                   -11-
    As this Court has recently explained,

             [t]he standard of review for an award or
             denial of attorney's fees under N.C. Gen.
             Stat. § 97–88.1 is a two-part analysis:

               First, whether the defendant had a
               reasonable ground to bring a hearing is
               reviewable by this Court de novo.     If
               this Court concludes that a party did
               not have reasonable ground to bring or
               defend a hearing, then we review the
               decision of whether to make an award
               and the amount of the award for an
               abuse of discretion. In conducting the
               first   step   of   the   analysis,  the
               reviewing court should consider the
               evidence presented at the hearing to
               determine     reasonableness     of    a
               defendant's claim. As such, the burden
               is on the defendant to place in the
               record evidence to support its position
               that it acted on reasonable grounds.

             The   test    is not  whether    the   defense
             prevails, but whether it is based in reason
             rather     than   in   stubborn,     unfounded
             litigiousness.

Ensley v. FMC Corp., _ N.C. App. _, _, 731 S.E.2d 855, 858

(2012) (citations and quotation marks omitted).

    As indicated in the pre-trial agreement and the opinion and

award   of   the   deputy   commissioner,   the   attorney’s   fee   issue

considered by the deputy commissioner and reviewed by the Full

Commission was

             [w]hether defendants should be sanctioned
             pursuant to N.C. [Gen. Stat.] § 97-88.1 for
             their unjust refusal to resume indemnity
             benefits upon learning of [p]laintiff’s
                                  -12-
             unsuccessful return to work and after being
             put on notice of N.C. [Gen. Stat.] § 97-32.1
             and [this Court’s] decision in Davis v.
             Hospice & Palliative Care, 202 N.C. App.
             660, 692 S.E.2d 631 (2010).

Upon de novo review, the Full Commission found the following in

finding of fact number 54:

             Based upon a preponderance of the evidence
             of record, the Full Commission finds that
             [d]efendants’ defense of this claim was
             unreasonable and indicative of stubborn and
             unfounded    litigiousness    as    [d]efendants
             filed a Form 28, Return to Work Report, on
             August 11, 2008, stating that [p]laintiff
             returned to work on August 2, 2008 despite
             having notice that [p]laintiff’s attempt to
             return to work was unsuccessful as of August
             4, 2008. The Full Commission finds that the
             intentional filing of the Form 28, seven
             days after [p]laintiff provided sufficient
             notice   of    a   failed   return    to   work,
             establishes      stubborn     and      unfounded
             litigiousness.    The Full Commission further
             finds    that    [d]efendants’     failure    to
             reinstate     temporary     total     disability
             payments    after     being    notified     that
             [p]laintiff’s return to work attempt was
             unsuccessful also constituted stubborn and
             unfounded litigiousness.

Based   on    this   finding,   the   Commission   then   concluded   in

conclusion of law number 13:

             The    Full    Commission     concludes    that
             [d]efendants’    defense    of    this    claim
             constitutes         stubborn,         unfounded
             litigiousness.       The   [d]efendants    have
             defended   this   claim   without    reasonable
             grounds; therefore, [p]laintiff is entitled
             to an attorney’s fee in this matter.       N.C.
             Gen. Stat. § 97-88.1; Sparks v. Mountain
                                             -13-
               Breeze Restaurant & Fish House, Inc.,                         55
               N.C. App. 663, 286 S.E.2d 575 (1982).

    Defendants now argue the Commission erred in conclusion of

law number 13 by concluding defendants’ defense was unreasonable

and argue finding of fact number 54, as well as all findings to

the extent they imply defendants’ defense was unreasonable, are

not supported by the evidence.                   Defendants further argue their

defense was reasonable because plaintiff has failed to meet his

burden    to     establish      disability.            Defendants’       arguments       are

misguided.

    N.C. Gen. Stat. § 97-32.1 (2013) governs trial returns to

work.      It    states    that        “[i]f    the    trial        return   to   work    is

unsuccessful, the employee's right to continuing compensation

under    [N.C.    Gen.    Stat.    §]     97-29       shall    be    unimpaired    unless

terminated or suspended thereafter pursuant to the provisions of

this Article.”       N.C. Gen. Stat. § 97-32.1 (2013).                       In Davis v.

Hospice & Palliative Care of Winston-Salem, 202 N.C. App. 660,

692 S.E.2d 631 (2010), this Court made clear that N.C. Gen.

Stat. § 97-32.1 mandates automatic reinstatement of disability

compensation      “as    soon     as    an     employer       has    knowledge    that    an

employee’s return to work has been unsuccessful.”                            Id. at 668,

692 S.E.2d at 637.           Notice of the failed return to work via a
                                   -14-
Form 28U, although preferred, is not required for reinstatement

of compensation so long as the employer receives notice.                  Id.

     In   this   case,    the    evidence       supports      the   Commission’s

finding   that   “[d]efendants    filed     a    Form   28,    Return    to     Work

Report, . . . despite having notice that [p]laintiff’s attempt

to return to work was unsuccessful[.]”               Based on this finding

and the requirements of N.C. Gen. Stat. § 97-32.1 and Davis, we

hold defendants’ defense to plaintiff’s claim for reinstatement

of   temporary    total    disability       benefits       was      unreasonable.

Defendant does not argue the Commission abused its discretion in

awarding fees or determining the amount; thus, we affirm the

Commission’s award of fees and costs pursuant to N.C. Gen. Stat.

§ 97-88.1.

     As noted in Davis, “if defendants wished to cease making

the reinstated disability payments, they were required to follow

the procedures under one of the listed sections in Chapter 97.”

Id. at 669, 692 S.E.2d at 637.        Reinstatement of temporary total

disability compensation to plaintiff, however, should have been

automatic upon notice of plaintiff’s failed return to work.

                            III. Conclusion

     As discussed above, the Commission’s findings of fact are

supported by the evidence and those findings, in turn, support
                              -15-
the Commission’s conclusions of law.   Accordingly, we affirm the

opinion and award of the Commission.

    Affirmed.

    Chief Judge MARTIN and Judge ERVIN concur.

    Report per Rule 30(e).